 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   JOSE ESTEBAN GUERRERO,                     Case No. CV 18-08049 ODW (AFM)
12
                         Petitioner,
            v.                                  JUDGMENT
13

14   C. SWAIN, Warden,
15
                         Respondent.
16

17         This matter came before the Court on the Petition of JOSE ESTEBAN
18   GUERRERO, for a writ of habeas corpus. Having reviewed the Petition and
19   supporting papers, and having accepted the findings and recommendation of the
20   United States Magistrate Judge,
21         IT IS ORDERED AND ADJUDGED that the Petition is denied and the action
22   is dismissed without prejudice for lack of jurisdiction.
23

24   DATED: March 5, 2019
25

26
                                            ___________________________________
                                                    OTIS D. WRIGHT, II
27                                            UNITED STATES DISTRICT JUDGE
28
